Citation Nr: 0005469	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 60 percent disabling.

2.  Whether there was clear and unmistakable error in RO 
decisions denying service connection for a psychiatric 
disability from 1969 to 1984.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This matter comes before Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal was previously remanded by the Board in July 1998.  
The issue of entitlement to an increased rating for Crohn's 
disease is the subject of the remand portion of this 
decision.

A December 1997 statement from Rahul D. Patil, M.D., 
indicates his belief that the veteran is totally disabled due 
to his Crohn's disease.  The issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disability is inferred and is referred to the RO 
for its consideration.


FINDING OF FACT

RO decisions denying service connection for psychiatric 
disability from 1969 through 1984 have been subsumed in Board 
decisions.


CONCLUSION OF LAW

RO decisions denying service connection for a psychiatric 
disability from 1969 to 1984 are not subject to review for 
clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7104, 
7105; Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Jones v. 
West, No. 99-7031 (Fed. Cir. Oct. 25, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's initial claim for service connection for a 
psychiatric disorder was denied by a RO decision in July 
1969.  An August 1976 RO decision found that the veteran had 
not submitted new and material evidence to reopen his claim.  
The veteran perfected an appeal from the August 1976 
decision.  The Board conducted a de novo review of the 
evidence of record at the time of the July 1969 RO decision, 
as well as the evidence submitted subsequent thereto, and 
denied service connection for anxiety reaction by a decision 
in June 1977.  A February 1980 RO decision continued the 
denial and the veteran perfected an appeal therefrom.  A 
January 1981 Board decision affirmed the continuing denial.  
The veteran again attempted to reopen his claim and a 
September 1981 RO decision continued to deny service 
connection for an anxiety disorder.  The veteran appealed 
therefrom and a February 1983 Board decision continued to 
deny service connection for a psychiatric disability.  The 
veteran once again attempted to reopen his claim and a May 
1984 RO decision again denied his claim for service 
connection for a psychiatric disability.  The veteran 
appealed therefrom and a September 1985 Board decision 
affirmed the denial.

The July 1969 RO decision, referred to above, was not 
appealed by the veteran.  However, the August 1976 RO 
decision was appealed and the June 1977 Board decision 
conducted a de novo review of the entire record, including 
the evidence of record at the time of the July 1969 RO 
decision as well as evidence submitted subsequent thereto.  
Therefore, both the July 1969 RO decision as well as the 
August 1976 RO decision were subsumed in the Board's June 
1977 Board decision.  See Smith, Dittrich and Jones.  With 
respect to each subsequent RO decision, through 1984, that 
continued to deny the veteran's claim for service connection 
for a psychiatric disability, they were each denied by a 
Board decision, and thus subsumed in each respective Board 
decision as set forth above.  See Smith; Michaels v. Brown, 
7 Vet. App. 372 (1995).

On the basis of the record and the above analysis, each of 
the RO's decisions from 1969 through 1984 were subsumed in 
Board decisions.  Therefore, clear and unmistakable error may 
not be found to exist in those decisions.



ORDER

There can be no clear and unmistakable error in the RO 
decisions denying service connection for a psychiatric 
disability from 1969 to 1984, subsumed by later Board 
decisions, and the appeal is denied.


REMAND

In September 1999, the veteran submitted additional evidence 
pertaining in part to his claim for an increased evaluation 
for Crohn's disease.  This evidence included an undated 
statement from Rahul D. Patil, M.D., in this statement, 
Dr. Patil provides that the veteran did have clinical, 
radiological and laboratory evidence of Crohn's disease.  
Dr. Patil indicated that he would be more than happy to 
provide previous records of clinical examinations, 
radiological investigations and laboratory features 
suggesting that the veteran had Crohn's disease.

Dr. Patil's statement indicates that records are available 
and these records may be material in the veteran's claim for 
an increased evaluation for Crohn's disease.  It is noted 
that the record contains a December 1997 statement from 
Dr. Patil in which he indicates his belief that the veteran 
is totally disabled due to his Crohn's disease.  In light of 
this earlier statement, any additional treatment or clinical 
records from Dr. Patil would appear to be relevant in 
evaluating the veteran's Crohn's disease.  The veteran has 
not submitted a waiver of the right to adjudication by the RO 
pursuant to 38 C.F.R. § 20.1304(c) (1999).

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be requested to 
provide names, addresses, and dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
recently for Crohn's disease.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
request copies of any clinical records 
indicated, including all relevant 
treatment records from Dr. Patil, which 
have not been previously secured.

2.  After undertaking any additional 
indicated development the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
Crohn's disease.

3.  If the benefit sought is not granted, 
the veteran should be furnished a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond thereto.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


VA FORM 4597 attached.

Error! Not a valid link.

